        Case 5:18-cv-05655-JFL Document 41 Filed 05/15/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                                  FOR THE

               EASTERN DISTRICT OF PHILADELPHIA DIVISION




                                       Case No.: 5:18-cv-5655-
NOBLE DREW All, et al
                                             NOTICE OF FEDERAL REMOVAL
                                             PURSUANT TO TITLE 28 § 1441 §1443
                                             AND§ 1446 AND F.R.C.P PERMISSIVE
                          Plaintiff,         JOINDER RULE 20(a)(B) AND FOREIGN
 Vs                                          RELATIONS AND INTERCOURSE TITLE
                                             22 CHAPTER 2 SECTION 143 CODIFIED
                                             AS TITLE 28 STATUTE 1331,
COU~TY OF LOS ANGELES, David                 CONSTITUTION , LAWS AND TREATIES
Kilgore, Director for the Los Angeles County TREATY TERRITORIES FORMERLY
California Department of Child Support,      PART OF THE OTTOMAN EMPIRE
                                             INCLUDING EGYPT
et al
                                       RE: JOINDER CASE NO(s). BY0766984,
                    Defendant,         BD129909, NF01299 WITH ABOVE
                                       CAPTIONED FEDERAL CASE


                                                           FILED
                                                           MAY 15 2019
                                                          KATE BARKMAN, C1em
                                                        By           Dep. Clerk




                                                                         PAGh     1 OF 2
          Case 5:18-cv-05655-JFL Document 41 Filed 05/15/19 Page 2 of 7



PRAECIPE TO ENTER COMPLAINT AND INJUNCTION WRIT OF EMERGENCY
MANDAMUS EXHIBITS AND NOTICE OF EMERGENCY INJUNCTION REMOVAL
TO FEDERAL COURT PURSUANT TITLE 28 1441. 1443 AND 1446 F.R.C.P
PERMISSIVE JOINDER RULE 20(a)(B) AND FOREIGN RELATIONS AND
INTERCOURSE TITLE 22 CHAPTER 2 SECTION 143 CODIFIED AS TITLE 28
STATUTE 1331, CONSTITUTION , LAWS AND TREATIES TREATY, TERRITORIES
FORMERLY PART OF THE OTTOMAN EMPIRE INCLUDING EGYPT TO TO CLERK
OF COURTS:

        Kindly enter this Instrument titled: Complaint And Injunction and Writ of
Mandamus, Exhibits Notice of Emergency Injunction, Removal to Federal Court
pursuant Title 28 1441. 1443 and 1446 F.R.C.P Permissive Joinder Rule 20(a)(B) and
Foreign Relations and lnercourse Title 22 Chapter 2 Section 143 codified as Title 28
Statute 1331, constitution, laws and treaties treaty territories formerly part of the
Ottoman Empire including Egypt
for the above captioned case.




                                        In Honour,




              Is/ Noble Drew Ali, Disciple in Trust Sheik S. Johns El, Grand Governor
                  Moorish Science Temple 77 and 80
                  c/o Moorish Science Temple No.16
                  P.O Box 8606
                  Lancaster, Pennsylvania, 17604
                  717 615 0942
                  mstofa .ca .gov@gmai I.com
                  mstoa 16.pa.gov@gmail.com




                                                                              PAGE   2 at 2
         Case 5:18-cv-05655-JFL Document 41 Filed 05/15/19 Page 3 of 7




                  UNITED STATES DISTRICT COURT

                                  FOR THE

          EASTERN DISTRICT OF PHILADELPHIA DIVISION



                                      1 Case 1\'o.: 5:18-cv-5655
                                      ! RE:BY0766984, BD129909.
NOBLE DREW ALI, et al                 I ~F012997

                      Plaintif,       I ~OTICE OF AFFIDAVIT
                                      I REMOVAL TO FEDERAL COURT
Vs                                    I PURSt.;A.~T TO TITLE 28§ 1441,§
                                          (c)(A)(1)
DAVID KILGORE, DIRECTOR FOR THE       l JOI~'DER OF RELATED CASES A~D
                                      •

                                      1
                                          PER.\1ISSIVE JOINDER RGLE 20
LOS ANGELES COUNTY CALIFOR.~IA        i (A)(1)(B):
                                               RE: BY0766984, BD129909,
DEPARTME~T   OF CHILD SUPPORT        I                NF012997
SERVICES, et al                       1  TITLE 28 U.S.C §1331 FEDERAL
                                       -QUESTION United States Republic
                                     I Constitution Moorish American Free
                    Defendant,        1:1\iational Constitution Divine
                                       Constitution Articles I Through 7 And
                                      1
                                       By-laws Articles 1-7, Treaties (Peace
           See defendants list       I And Friendship Articles 20 And Articles
                                     I 21 1786-87 And 1836, Federal Free
                                      1National Constitution 1787 1786-1787,
                                       Article 6 Clause 2 (Supremacy Clause)
                                     I Article 3, 4, 5, 6 I st, 4th, 5th
                                     I Amendments.
          Case 5:18-cv-05655-JFL Document 41 Filed 05/15/19 Page 4 of 7




                                                I

                                                I
    ------··-------_j




RE: BY0766984, BD129909, NF01299




                        NOTICE OF JOI~DER
   TITLE 28 § 1441 (C)(A)(1) JOINDER OF RELATED CASES, F.R.C.P
  PERMISSIVE JOINDER RULE 20 (a) (1)(8) TITLE 28 § 1331 FEDERAL
        QUESTIONS CONSTITt;TION LAW AND TREATIES.


       Comes now in special appearance not in subjection to this court; however to clear a

matter up. I Sheik S. Johns El, Governor, Magistrate and Divine    ~inister,   Disciple in trust for

Prophet ~oble Drew Ali Moorish Prince, Successors and heirs in trust in ( Califa 41.2033° N,

77.1945° W also known as California), a Jural Religious Society in the   ~oorish    Divine and

National Movement of North America, a corporate body politic (State within a State). Pursuant

to Title 28 U.S. Code Section 2242 and Title 22 Chapter 2 Section 141 Consul in manner of

"'Amicus Curiae;'' Moorish Legal Counsel Representatives in accordance to the Circle Seven (

Divine Constitution and By Laws) and the Grand Advisor and Moderator Article 29 Section 1

and Section 12 Clause 1-3 Rules and Regulations of the   ~oorish   Science Temple an Islamic

Body Politic and in accordance with Rubrics and Conventional International Private Civil Law

of 1928 Article 14 and 15 and as prescribed in Article Six, Section I Clause Two of the
                                                                                                       2
            Case 5:18-cv-05655-JFL Document 41 Filed 05/15/19 Page 5 of 7



Constitution ofthe Cnited States .... Treaty of Peace and Friendship Morocco and Cnited States

1786, Articles 20 and 21 being the Supreme Law.

        Whereas Bro. Steffon Johns El and members of any Branch Moorish Science Temple of

America are free National Beings, and descendants of Moroccans and born in America, Moorish

American Moslems whom are Citizens of the Asiatic States of~orth America and are under the

Divine laws of the Holy Koran of Mecca and raise the Federal Questions of improper venue,

Jurisdiction to this administrative tribunal courts, that entertains unconstitutional statutes and

codes that is diametrically opposed to the American Constitution of 1774/Articles of

Association/Declaration of Independence, and abrogates the I st Amendment of the Organic

Constitution ofthe united States of America Republic, Violates the Treaty of Peace and

Friendship Articles 20 and 21 in matters of civil disputes arising from Christian Nation (States)

imposing their laws on this Islamic Nation (Asiatic States of;\!orth America= Subordinate

Temples under Charter issued out by the Prophet ~oble Drew Ali per Article 47 section 13-14 of

The Grand Advisor and Moderator) or vice versa and lacks Jurisdiction to entertain

Constitutional law and Treaties pursuant to the adopted constitution ratified in 1791 by and are

prohibited to hear or adjudicate cases that are party to Article VI "and all treaties made, or

which shall be made, under the authority of the Gnited States, shall be the supreme law of the

land; and the judges in every state shall be bound thereby, anything in the Constitution or laws of

any State to the contrary notwithstanding". Thus, will be properly enjoined to Federal Civil

Case: 5:18-CV-5655.



        Pursuant to Foreign Relations and intercourse Title 22 Chapter 2 section 141 Judiciary

Authority generally (territories formerly a part of the former Ottoman Empire [Now the
                                                                                                     3
            Case 5:18-cv-05655-JFL Document 41 Filed 05/15/19 Page 6 of 7
 ..

Current Moroccan Empire] Northwest and Southwest shores of Africa= North, South, Central

America and adjoining islands) and Title 22 Chapter 2 section 143 General jurisdiction in Civil

cases. Such Officers are invested with all judicial authority necessary to execute the provisions

of such treaties, respectively, in regards to civil rights, whether property or person; and they shall

entertain jurisdiction in matters of contract, at the port where, or nearest to which the damage

complained of was sustained. Provided such port be one of the ports at which the United States

are represented by consuls, such jurisdiction shall embrace all controversies between citizens of

the United States or other, provided for by such treaties respectively (R.S§ 4085).



Claimant raises federal questions and removes this civil action to federal court and joinder State

Case titled: case No(s): BY0766984, 80129909, NF01299 and remove to proper Federal Jurisdiction,

The Defendants lacks free   ~atural   being Personum and Subject Ylatter Jurisdiction and these

cases are based solely upon the defendant's compelling interest and cares not if it abrogates life

liberty and the pursuit of happiness which is enamored in the American Constitution of 1774 and

the Treaty of Peace and Friendship Articles 20 and 21, which is still enforced today.


I certify that this Affidavit is right and exact and is being sent to you on the date below.




IS/Noble Drew Ali Sheik Johns EI, S

      I. Noble Drew Ali, Disciple in Trust Sheik S. Johns EI Grand Governor and Ordained
         Divine Minister, an Executive Ruler of the Grand Body of the Moorish American Divine
         and National Movement of North America

                                                                                                     4
              Case 5:18-cv-05655-JFL Document 41 Filed 05/15/19 Page 7 of 7
'




    SheikS. Johns El Grand Governor and Ordained Divine Minister, an Executive Ruler of the
    Grand Body of the Moorish American Divine and ~ational Movement of North America.

                    ------
    Noble Drew Ali,
    Moorish Science Temple No.l6
    P.O Box 8606
    Lancaster, Pennsylvania, 17604
               --------
    mstofa.ca.gov({i),gmail.com
    mstoa 16.pa.govru{gmail.com
    (510) 260 3812
    (717)615 0942




                                                                                              5
